                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON/GREENWOOD DIVISION

Darlene Solomon Walker,                                 )
                                                        )        C/A No. 8:19-03205-TMC
                                     Plaintiff,         )
                                                        )
         v.                                             )                 ORDER
                                                        )
Social Security Appeals Council 1,                      )
                                                        )
                                     Defendant.         )

         Plaintiff Darlene Solomon Walker (“Walker”), proceeding pro se and in forma pauperis,

brought this action under 42 U.S.C. § 405(g), seeking judicial review of a decision of the

Commissioner of Social Security (“Commissioner”) denying her claim for Disability Insurance

Benefits (“DIB”). (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02(B)(2)(a), D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before

the court is the magistrate judge’s Report and Recommendation (“Report”), recommending that

the court dismiss Walker’s action as premature. (ECF No. 12). In the Report, the magistrate judge

sets forth the relevant facts and legal standards, which are incorporated herein by reference. The

magistrate judge notified the parties of their right to file an objection to the Report. Id. at 6. Neither

party has filed objections to the Report, and the time to do so has now run.

         The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a



1
 As noted by the Magistrate Judge (ECF No. 12), Plaintiff names the Social Security Appeals Council as the
Defendant in this action, but the proper party to an action seeking judicial review of the denial of benefits is the
Commissioner of Social Security.

                                                            1
timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 12), which is incorporated herein by reference. Accordingly, this case

is DISMISSED without prejudice.

       IT IS SO ORDERED.

                                                              s/Timothy M. Cain
                                                              United States District Judge


Anderson, South Carolina
March 30, 2020




                              NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4 of the

Federal Rules of Appellate Procedure.




                                                 2
